Citation Nr: 1301034	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  12-02 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased rating for a lumbar spine disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran had active service from July 1956 to July 1958, September 1960 to March 1970, and from April 1970 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran received a hearing at the RO before the undersigned Veterans Law Judge in November 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regretfully, the Board finds that further development is warranted in this case.  Specifically, at the Veteran's hearing in November 2012, he appeared to indicate that his symptoms had increased in severity.  Specifically, the Veteran reported that he would soon be receiving treatment for his back in the form of injections, and if those injections failed, he had been recommended to have surgery on his back.  Further, the Veteran noted that these injections were scheduled to start the week after his hearing.

As such, the Board finds that there are likely relevant available records pertaining to the Veteran's claim that have not been associated with the claims file, pertaining to this treatment, and possibly even surgery.  As such, this claim must be remanded in order that those records may be associated with the Veteran's claims file.

In addition, as noted above, the Veteran's testimony appears to indicate that his back disability has increased in severity since his last VA examination in July 2011.  As such, the Board finds that the Veteran should be provided with an additional VA examination to more properly asses the current level of severity of his service connected low back disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide the names and addresses of all health care providers who have recently treated him for any back problems.  After receiving any required releases, please associate all identified records with the Veteran's claims file, to specifically include any records from VA facilities from 2011 to the present, and any records pertaining to his recent treatment with injections, and possible recent surgery.

2.  After the above development has been completed, and the relevant records associated with the Veteran's claims file, please schedule the Veteran for a VA examination for his service connected low back disability.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should note review of the file. 

The examiner should specifically identify (1) range of motion of the Veteran's lumbar spine, including motion accompanied by pain, in degrees; and (2) functional impairment, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use.  

The examiner should also specifically assess the severity of all neurological symptomatology, if any, that is at least as likely due to the Veteran's service-connected low back disability.  

A report should be prepared and associated with the Veteran's claims folder.

3.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  The claim for an increased rating should take into consideration provisions of 38 C.F.R. § 3.321(b).  

4.  After completion of the above requested development, and any other development deemed warranted by the record, the RO should adjudicate these claims on appeal in light of all pertinent evidence (to specifically include all that added to the record since the issuance of the last SSOC on the matters on appeal) and legal authority.  The RO must provide adequate reasons and bases for its determinations. 

4.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC), and afford them the opportunity to provide written or other argument in response thereto before the claims file is returned to the Board for further appellate consideration.  The SSOC should include citation to and discussion of the pertinent provisions of 38 C.F.R. §§ 3.105  and 3.344 pertaining to the claim for restoration, as well as clear reasons and bases for the RO's determination; and then r turn the claims file to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



